DocuSign Envelope ID: 5B9C069E-8C2F-44FC-BF31-CD4851E00F1E
                      Case 1:20-cv-07884-AT Document 20-1 Filed 05/03/21 Page 1 of 11




                           CONFIDENTIAL RELEASE AND SETTLEMENT AGREEMENT

                                        KRYSTAL DUNBAR
                                                 vs.
                    4399 BRONX CHICKEN LLC, ALI BUTT, KABIR (LNU), MELISSA (LNU),

                           United Stated District Court for the Southern District of New York
                                                   NO. 7:20-cv-07884

                     This General Release and Settlement Agreement, hereinafter “Agreement,” is by and

            between Krystal Dunbar, an adult individual hereinafter “Plaintiff,” and 4399 Bronx Chicken

            LLC, Ali Butt, Kabir Humayun, and Melissa Rosado on behalf of itself and its past, present,

            and future affiliates, partners, stockholders, successors, assigns, officers, directors, owners,

            managers, members, joint ventures, insurers and reinsurers, attorneys, agents, representatives,

            employees, former employees, and any other person, firm or corporation with whom any of it is

            now or may hereafter be affiliated, in their individual capacities as such, (hereinafter

            “Defendants”), collectively “the parties.”

                     WHEREAS, Plaintiff filed an action in the Federal District Court for the Southern District

            of New York, No. 7:20-cv-07884 against Defendants, alleging certain violations of the Fair Labor

            Standards Act 29 U.S.C. § 201 et seq., and the New York Labor Law for Defendant’s alleged

            retaliation, failure to pay wages, overtime wages, and Defendants denied those claims.

                     WHEREAS, the terms of this Agreement are the result of mutual negotiations and

            compromise between Defendants and Plaintiff through their respective counsel and reflects a

            desire of Plaintiff and Defendants to enter into this Agreement to resolve any and all disputes and

            claims between them.

                     WHEREAS, to the extent there may be monies owed to Plaintiff under the Fair Labor

            Standards Act and/or the New York Labor Law, the Parties acknowledge there is a genuine good

            faith dispute over, among other things, the number of hours worked by the Plaintiff; and,



            {NY558506.1}
DocuSign Envelope ID: 5B9C069E-8C2F-44FC-BF31-CD4851E00F1E
                      Case 1:20-cv-07884-AT Document 20-1 Filed 05/03/21 Page 2 of 11




                     WHEREAS, the meaning, effect and terms of this Agreement have been fully explained

            to Plaintiff and Defendants by their own counsel, and Plaintiff understands that by entering into

            this Agreement she waives with prejudice any and all charges, claims, actions or causes of action

            against Defendants including, without limitation, those filed in the action captioned above.

                     NOW, THEREFORE, for the consideration of the mutual promises, covenants, and

            conditions contained herein and other valuable consideration, the sufficiency of which is hereby

            acknowledged, the Parties agree as follows:

                     1. No Admission of Liability: Plaintiff and Defendants acknowledge and agree that the

            parties are entering into this Agreement to avoid the costs and risks of further litigation and to

            amicably settle all differences between them, and that neither this Agreement nor the furnishing

            of the consideration for this Agreement shall be deemed or construed as an admission by

            Defendants of any liability, or violation.

                     2. Specific Wage and Hour Release by Plaintiff: In consideration for payment of the

            Settlement Amount and Defendants’ obligations contained herein, Plaintiff agrees she shall

            irrevocably and unconditionally release, acquit, and forever discharge Defendants and their

            parents, subsidiaries, members, managers, officers and directors of and from any and all federal,

            state, or local wage and hour-related claims, rights, demands, liabilities, debts, suits, causes or

            actions, accounts, bonds, contracts, agreements, judgments, whatsoever in law or equity, including,

            without limitation, failure to pay minimum wages and/or overtime compensation, interest,

            liquidated damages, penalties, attorneys’ fees, and any other form of compensation or relief

            permitted under federal, state, or local wage and hour laws, including, but not limited to the Fair

            Labor Standards Act, and the New York Labor Law.




            {NY558506.1}                                     2
DocuSign Envelope ID: 5B9C069E-8C2F-44FC-BF31-CD4851E00F1E
                      Case 1:20-cv-07884-AT Document 20-1 Filed 05/03/21 Page 3 of 11




                     The Parties understand and agree nothing in this Agreement is intended to waive claims (i)

            for unemployment or workers’ compensation benefits, (ii) for vested rights under ERISA-covered

            employee benefit plans as may be applicable on the date Plaintiff signs this Agreement, (iii) that

            may arise after Plaintiff signs this Agreement, or (iv) which cannot be released by private

            agreement.

                     For the avoidance of doubt, nothing in this Release nor any other provision of this

            Agreement is intended to affect, nor shall it be interpreted to affect, the right of any individuals

            apart from the Parties as defined above.


                     3. Payment Terms: Payment of the above sum of $25,000.00 shall be made by Defendants

            on the twentieth (21st) day after Plaintiff provides to Defendants a signed copy of this agreement

            and executed W-9’s, as follows:

                           a. A check made payable to Plaintiff Krystal Dunbar in the amount ($4,543.00),

                              representing Four Thousand Five Hundred and Forty-Three Dollars and

                              Zero Cents for unpaid compensation. overtime compensation, and back pay,

                              subject to payroll withholding taxes and deductions, reported on IRS W-2

                              form for unpaid wages.

                           b. A check made payable to Plaintiff Krystal Dunbar in the amount Eleven

                              Thousand Five Hundred and Twenty-Four Dollars and Zero Cents

                              ($11,524.00), representing liquidated damages and compensatory damages

                              for emotional distress (the “Damage Payment”), which shall not be subject to

                              tax withholding or payroll deductions, for which Defendants will issue a 2019

                              IRS Form 1099 to Plaintiff. Plaintiff, and not Defendants, is and shall be

                              responsible for any and all taxes, federal, state or local, as may be imposed



            {NY558506.1}                                     3
DocuSign Envelope ID: 5B9C069E-8C2F-44FC-BF31-CD4851E00F1E
                      Case 1:20-cv-07884-AT Document 20-1 Filed 05/03/21 Page 4 of 11




                              with respect to the Damage Payment, including without limitation, the

                              employee share of FICA. Plaintiff shall provide a completed IRS Form W-9

                              to Company upon signing this Agreement.

                           c. A check made payable to Plaintiff’s counsel of record El-Hag & Associates,

                              P.C., in the amount of Eight Thousand Nine Hundred and Thirty-Three

                              Dollars and Zero Cents ($8,933.00), representing attorneys’ fees and costs

                              which amount shall be reported to taxing authorities on an IRS form 1099

                              Misc.

                     4. Consideration: The Plaintiff acknowledges that: (a) the payments, rights and benefits

            being made hereunder by the Defendants are being accepted by the Plaintiff as good and valuable

            consideration to resolve a disputed claim, (b) this Agreement is intended as a full settlement and

            release of all of the Plaintiff’s rights, entitlements, claims, actions or causes of action against

            Defendant arising from the allegations she raised in of Krystal Dunbar v. 4399 Bronx Chicken

            LLC, Ali Butt, Kabir (LNU), and Melissa (LNU) SDNY Docket Number 7:20-cv-07884. (c) unless

            specifically provided for in this Agreement, the Defendant shall not and will not have any other

            liability or obligation to the Plaintiff, now or in the future for any reason whatsoever arising from

            actions specifically as set forth above.

                     Should Defendants fail to make the settlement payments within the time set forth herein,

            this Agreement will become null and void as if it was never entered into and the lawsuit shall be

            returned to the docket for litigation. The Court Shall retain jurisdiction over the Lawsuit.

                     5. Order of Court Approval: Upon execution of this Agreement, the Parties will present

            this Agreement to the Court for its approval. The Parties agree to cooperate with one another in

            the preparation of any paperwork which may be necessary to obtain Court approval of this




            {NY558506.1}                                     4
DocuSign Envelope ID: 5B9C069E-8C2F-44FC-BF31-CD4851E00F1E
                      Case 1:20-cv-07884-AT Document 20-1 Filed 05/03/21 Page 5 of 11




            Agreement, although it is understood and agreed that Plaintiff shall bear the primary responsibility

            for drafting the Parties’ joint letter to the Court. In the event the Court fails to approve the

            Agreement and enter an order of dismissal of the Lawsuit in accordance with this Agreement, the

            parties shall meet and confer to discuss the Parties’ next course of action.

                     6. Prevailing Party: Plaintiff and Defendants expressly acknowledge that this settlement

            agreement shall not be used in the future, as the basis of an application for costs or attorney’s fees

            to prove that either party is the "prevailing party" for the purposes of this litigation.

                     7. Limited Confidentiality/No material Default: It is agreed by and between the Parties,

            and their respective counsel, not to make or publish any statements to the press or media regarding

            the terms and substance or negotiation of this Agreement. In response to any inquiries from

            members of the press or media, the Parties agree to simply state, “The matter has been resolved to

            the Parties’ satisfaction” and refrain from further comment. However, this limited confidentiality

            requirement shall not prohibit the Parties from disclosing the existence or terms of this Agreement

            to their respective legal counsel, accountants, financial advisors, spouses, or other close immediate

            family members, or as may be compelled by court order, subpoena, or other legal process. For the

            avoidance of doubt, the terms of this limited confidentiality provision shall not prohibit Plaintiff

            from making any statements necessary to obtain the Court’s approval of this agreement. Plaintiff

            understands, covenants, and agrees that Defendant may seek to enforce this limited confidentiality

            requirement by seeking appropriate equitable relief, but that Defendant shall not be entitled to

            recover legal damages or penalties associated with Plaintiff’s violation of this confidentiality

            requirement in any such enforcement action.

                     8. Taxes: It is further agreed by and between the Parties that the Plaintiff shall be fully

            responsible for any State or Federal employee paid taxes that may be finally determined to be




            {NY558506.1}                                       5
DocuSign Envelope ID: 5B9C069E-8C2F-44FC-BF31-CD4851E00F1E
                      Case 1:20-cv-07884-AT Document 20-1 Filed 05/03/21 Page 6 of 11




            owing, as a result of Plaintiff’s individual tax liability, by any taxing authority as a result of the

            cash settlement payment described herein. Plaintiff agrees to be responsible for any such taxes

            and Plaintiff agrees to indemnify, defend and hold the Defendant harmless from any claims for

            additional taxes, penalties and/or interest that any such taxing authority may finally assess, except

            if the IRS determines that standard employer FICA/FUTA or similar federal or state taxes paid by

            Defendants as part of W-2 wages are due as set forth above in paragraph 3(a).

                     9. Mutual Non-Disparagement: The Plaintiff and the Defendants agree that neither party

            will make or cause to be made any statements, whether oral or written, which disparage Plaintiff

            or Defendants in their business, professional or personal dealings.

                     10. Neutral Reference: Defendants agree to provide a neutral reference for Plaintiff to

            prospective employers consisting of confirmation of title and dates of employment; prospective

            employers will be told that it is the policy of Defendants to provide no further information.

                     11. Attorneys’ Fees and Costs: This Agreement effectuates settlement as to all claims

            including any claim for attorney’s fees and costs, which the Plaintiff may have been entitled to

            recover under federal and/or state law. The Parties shall each bear their own costs, fees and

            expenses incurred in connection with the Action and in the preparation of this Agreement, except

            as expressly set forth in the Agreement.

                     12. Indemnification: In the event of a breach of any material term or condition of this

            Agreement, the non-breaching party may seek appropriate redress. In the event of litigation over

            the breach of this Agreement, the prevailing party shall be entitled to have its costs and reasonable

            counsel fees paid by the non-prevailing party.




            {NY558506.1}                                      6
DocuSign Envelope ID: 5B9C069E-8C2F-44FC-BF31-CD4851E00F1E
                      Case 1:20-cv-07884-AT Document 20-1 Filed 05/03/21 Page 7 of 11




                     13. Documentation: The Parties agree to take such further action and execute and deliver

            such additional documents as may be reasonably necessary or appropriate to effectuate the terms

            of this Agreement.

                     14. No Presumption Against Drafter: The Parties acknowledge and agree that: (a) this

            Agreement has been freely negotiated by the Parties, (b) in any controversy, dispute or contest

            over the meaning, interpretation, validity, or enforcement of this Agreement, or any of its terms

            and conditions, there shall be no inference, presumption or conclusion drawn whatsoever against

            any Party by virtue of that Party having drafted or participating in the drafting of this Agreement

            or any portion thereof, and (c) they hereby knowingly, intelligently and voluntarily waive the

            benefit of any law, court decision, or rule of contract construction that would otherwise permit a

            court to construe any perceived ambiguity in this Agreement against the drafter of this Agreement.

                     15. Representations: Defendant warrants that no promise or inducement has been offered

            except as herein set forth. Plaintiff agrees that this Agreement has been executed by her without

            reliance upon any statement or representation by the person or parties released, or their

            representatives, or attorneys, in any manner, oral, written, implied or otherwise, concerning the

            nature and extent of the alleged injuries and/or damages and/or legal liability therefore.

                     16. Invalidity: If any provision of this Agreement shall for any reason be held to be

            invalid or unenforceable, any such invalidity or unenforceability shall not affect any other

            provision hereof or thereof, but this Agreement shall be construed as if such invalid or

            unenforceable provision had never been contained herein or therein.

                     17. Binding Effect: This Agreement shall be binding upon and inure to the benefit of




            {NY558506.1}                                     7
DocuSign Envelope ID: 5B9C069E-8C2F-44FC-BF31-CD4851E00F1E
                      Case 1:20-cv-07884-AT Document 20-1 Filed 05/03/21 Page 8 of 11




            each of the Parties hereto and, as applicable, their respective divisions, subsidiaries, affiliated

            companies, officers, directors, servants, agents, Plaintiff’s heirs, executors, administrators,

            successors and assigns.

                     18. Governing Law: This Agreement shall be governed by, and construed and enforced

            in accordance with, the laws of the State of New York without regard to its conflict of law

            provisions.

                     19. Headings: Headings of the paragraphs of this Agreement are for the convenience of

            the Parties only and shall be given no substantive or interpretive effect whatsoever.

                     20. Entire Agreement: This Agreement constitutes the entire agreement between the

            Parties, and the Parties hereby represent and warrant there are no other agreements, promises,

            representations, or warranties made or given in connection with any of the foregoing or concerning

            the subject matter of this Agreement that are not contained or expressed herein.

                     21. Amendments and Waivers: The provisions of this Agreement shall not be modified

            or amended unless by written agreement entered into and signed by all Parties to this Agreement,

            and may be waived only by a written waiver signed by all Parties. No waiver, modification or

            amendment shall extend to or affect any obligation not expressly waived, modified or amended,

            or impair any right related to such obligation.

                     IN WITNESS WHEREOF, the Parties have read and agree to be bound by the above

            terms and conditions and have entered into this Agreement effective as of the date set forth above.

            Plaintiff hereby certifies that she is entering into this Agreement knowingly and voluntarily and

            not as a result of any pressure, coercion or duress. Plaintiff is strongly encouraged to consult with

            counsel prior to the signing of this Agreement. Plaintiff acknowledges she has sought the counsel

            of her attorneys Jordan El Hag, El-Hag & Associates, P.C., before entering into this agreement.




            {NY558506.1}                                      8
DocuSign Envelope ID: 5B9C069E-8C2F-44FC-BF31-CD4851E00F1E
                      Case 1:20-cv-07884-AT Document 20-1 Filed 05/03/21 Page 9 of 11




                     This Agreement shall be binding upon and inure to the benefit of each of the parties hereto

            and, as applicable, their respective divisions, subsidiaries, affiliated companies, officers, directors,

            servants, agents, Plaintiff’s heirs, executors, administrators, successors and assigns.

                     The individual signatory for Defendants, by the signature below, warrants that he is

            authorized to enter into this agreement by and on behalf of the Defendants for whom this

            Agreement is executed.

                    IN WITNESS WHEREOF, the undersigned have hereunto set her hand and seal,
                                           April
            affixed this 26th
                         _________day of ____________________, 2021.

            WITNESS:
            ____________________________                            _________________________________
              Jordan EL-Hag, Esq.                                   KRYSTAL DUNBAR
                     4/26/2021
            Date: __________


            WITNESS:

            ____________________________                            _________________________________
                                                                    ALI BUTT (Individually and on behalf of
                                                                    4399 Bronx Chicken LLC, as a Member)

            Date: _________


            WITNESS:

            ____________________________                            _________________________________
                                                                    MELISSA ROSADO

            Date: _________


            WITNESS:

            ____________________________                            _________________________________
                                                                    KABIR HUMAYUN

            Date: _________



            {NY558506.1}                                       9
                     Case 1:20-cv-07884-AT Document 20-1 Filed 05/03/21 Page 10 of 11
DocuSign Envelope ID: 5B9C069E-8C2F-44FC-BF31-CD4851EOOF1E




                     This Agreement shall be binding upon and inure to the benefit of each of the parties hereto

            and, as applicable, their respective divisions, subsidiaries, affiliated companies, officers, directors.

            servants, agents. Plaintiffs heirs, executors, administrators, successors and assigns.

                     The individual signatory for Defendants, by the signature below, warrants that he is

            authorized to enter into this agreement by and on behalf of the Defendants for whom this

            Agreement is executed.

                     IN WITNESS WHEREOF,the undersigned have hereunto set her hand and seal,
                           26th                 April
            affixed this              day of                          ,2021.
                                                                      ■DocuSigned by;

            WITNESS:
                                                                       195AE555F00D49D. ..


               Jordan EL-Hag, Esq.                                  KRYSTAL DUNBAR
                      4/26/2021
             Date:


             WITNESS:



                                                                    ALl BUTT (Individually and on behalf of
                                                                    4399 Bronx Chicken LLC, as a Member)

             Date:


             WITNESS:


                                                                    MELISSA ROSADO

             Date:


             WITNESS:


                                                                    KABIR HUMAYUN

             Date:



             (NY5585064i                                       9
Case 1:20-cv-07884-AT Document 20-1 Filed 05/03/21 Page 11 of 11
